           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:19 CV 197 MOC WCM

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )        ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )

                                      1

     Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 1 of 6
        This matter is before the Court on various motions, as described herein.

A hearing was held on March 2, 2021 by video teleconference. Rebecca

McNerney appeared on behalf of Plaintiffs, Martha Thompson appeared on

behalf of Defendant Cleveland County and the DSS Defendants, and Mark

Kurdys appeared on behalf of Defendant Johnny Anderson White (“White”).

Additionally, Clay Henley appeared on behalf of Gaston County DSS (“Gaston

County”), and Lisa Bradley, Gail Carelli, and Thomas Campbell appeared on

behalf of the North Carolina Department of Health and Human Services

(“NCDHHS”).

   I.      Plaintiffs’ (Revised) Motion to Compel Disclosure of Confidential
           Records and Information (Doc. 136)

        Prior to receiving argument regarding the Motion to Compel, the

undersigned confirmed that all parties, Gaston County, and NCDHHS were

prepared to proceed with a hearing on the Motion.

           A. Gaston County Documents

        Counsel for Gaston County advised that Gaston County would produce

documents in response to Plaintiffs’ January 2021 subpoena if the documents

were covered by the terms of the Protective Order (Doc. 109) previously entered

in this matter. During the hearing, all parties to this action stipulated that

the documents to be produced by Gaston County would be considered

“confidential” under the terms of the Protective Order.        In light of this


                                        2

    Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 2 of 6
stipulation, Gaston County agreed to produce documents in response to

Plaintiffs’ January 2021 subpoena on or before Friday, March 5, 2021 to all

parties. Therefore, to the extent the Motion seeks to compel the production of

documents by Gaston County, the undersigned denied the Motion to Compel

as moot.

           B. NCDHHS Central Registry Documents

      Plaintiffs explained that they have sent a subpoena for Central Registry

documents to clear up certain discrepancies they have identified between

information on file with the Central Registry and information produced by

Cleveland County.

      Cleveland County, the DSS Defendants, and White do not object to

production of the Central Registry documents by NCDHHS.

      NCDHHS, however, does object and contends that these documents are

confidential.   Additionally, NCDHHS argues that the information in the

Central Registry has been uploaded from the counties, and that the forms from

which that information was taken may be obtained from the counties.

      The Court directed Plaintiffs and NCDHHS to submit briefing

addressing whether a court may order production of Central Registry

documents, and if such production was authorized by law, whether production

was appropriate in this matter, with this briefing to be provided within the

parameters described below.

                                      3

    Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 3 of 6
   II.      Motion of John Thomas White to Intervene and for Substitution (Doc.
            140)

         The parties advised that they do not object to this Motion to Substitute.

         Accordingly, and following consultation with the chambers of the

presiding District Judge, the undersigned will grant the Motion to Substitute

and will direct John Thomas White to file a notice within fourteen (14) days

indicating whether he will continue as a party to this matter.

   III.     Oral Motion to Extend the Dispositive Motions Deadline

         Cleveland County and the DSS Defendants made an oral motion to

extend the deadline to file dispositive motions. The Court took this Motion

under advisement.

         Having considered it further, the undersigned concludes that the April

1, 2021 motions deadline should remain in place.

   IV.      Motion to Amend DSS Defendants Answer and Cleveland County’s
            Amended Answer to Plaintiffs’ Amended Complaint (Doc. 142)

         Defendant White advised that he does not object to this Motion to

Amend. Plaintiffs requested an opportunity to review the Motion to Amend

and to submit, if appropriate, a response thereto.            Consequently, the

undersigned did not address this Motion further during the hearing.




                                          4

    Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 4 of 6
 IT IS THEREFORE ORDERED that:

 1. Plaintiffs’ (Revised) Motion to Compel Disclosure of Confidential

    Records and Information (the “Motion to Compel,” Doc. 136) is:

       a. DENIED AS MOOT to the extent the Motion seeks to compel

          the production of documents by Gaston County in response to

          Plaintiffs’ January 2021 subpoena.

       b. HELD OPEN PENDING FURTHER BRIEFING to the extent

          the Motion seeks to compel the production of documents from

          the North Carolina Department of Health and Human Services.

             i. The North Carolina Department of Health and Human

                Services shall submit a brief, not to exceed five (5) pages,

                on or before Friday, March 5, 2021 addressing (1) the

                discoverability of Central Registry documents and

                records (i.e., the Court’s legal authority to order

                production of such records); and (2) whether production

                of the documents and records requested by Plaintiffs here

                is appropriate.

            ii. Plaintiff may file a reply, not to exceed five (5) pages on

                or before Wednesday, March 10, 2021.




                                  5

Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 5 of 6
 2. The Motion of John Thomas White to Intervene and for Substitution

    (Doc. 140) is GRANTED, and John Thomas White is directed to file a

    notice on or before March 19, 2021 indicating whether he will

    continue as a party to this matter.

 3. The oral motion by Cleveland County and the DSS Defendants to

    extend the deadline to file dispositive motions is DENIED.



                               Signed: March 5, 2021




                                  6

Case 1:19-cv-00197-MOC-WCM Document 146 Filed 03/05/21 Page 6 of 6
